DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method and steps thereof of claims 8-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is respectfully recommended to consider a flow chart or similar that can convey a method and the steps thereof.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "90" and "100" have both been used to designate the guide rails (or the protrusions) between FIGS. 6-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both the bed/mattress (page 8) and the push/pull rod of the actuator (page 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is not clear what the right most 90 is indicating to (seeming to indicate a protrusion that is not seemingly present in FIG. 7), while a second line branches out with seemingly no designation or attribution.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-10, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “an actuator linkage pull bar that effects back and forth movements” is recited. Notably, the limitation appears to utilize active verbiage that appears to be more conducive with method claims, as it is unclear if the actuator linkage pull bar is effecting the back and forth movement itself, or is a conduit of movement that is affected by back and forth movement. It is unclear if the limitation is infringed upon if the actuator linkage bar actively facilitates back and forth movement or if the bar is merely configured or capable of effecting such movement. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)
Further regarding claim 4, the limitation “to cause engagement” is recited. Due to the manner applicant seems to claim ‘the engagement’ (claim 6) ‘the limited range of motion’ (claims 2-3, 6, and 7) and ‘the preventing’ (claims 9, 10, 14, and 15) in other claims, it’s unclear if claim 4’s caused ‘engagement’ is synonymous with the ‘in engagement’ of claim 1 or is an entirely separate engagement necessitated by the claim scope.
Further regarding claim 4, the limitation “the safety latch mechanism having an end that is movable into the channel to cause engagement of the end with the actuator linkage pull bar to arise and that is movable out of the channel to cause disengagement of the end with the actuator pull bar to arise” is recited. It is not immediately clear whether the safety latch mechanism is being modified by ‘that is movable out of the channel’ or the actuator linkage pull bar due to what may amount to a lack of punctuation or direction of the claim.
Further regarding claim 4, the limitation “the articulating frame being driven to pivot in response to the back and forth movements of the actuator linkage pull bar” is recited. For similar reasons as those for the first cited limitation, the limitation appears to utilize active verbiage conducive with method claims that leave in question whether the claim is infringed when the back and forth movements and being driven to pivot is actively facilitated, or the system is merely capable and configured to facilitate such. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).
Due to the considerable amount of indefinite matters arisen previously, and such matters convoluting the scope of the claim, claim 4 is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Regarding claim 5, the limitation “an actuator linkage pull bar that effects back and forth movements” is recited. Notably, the limitation appears to utilize active verbiage that appears to be more conducive with method claims, as it is unclear if the actuator linkage pull bar is effecting the back and forth movement itself, or is a conduit of movement that is affected by back and forth movement. It is unclear if the limitation is infringed upon if the actuator linkage bar actively facilitates back and forth movement or if the bar is merely configured or capable of effecting such movement. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)
Further regarding claim 5, the limitation “the articulating frame being driven to pivot in response to the back and forth movements of the actuator linkage pull bar” is recited. For similar reasons as those for the previous cited limitation, the limitation appears to utilize active verbiage conducive with method claims that leave in question whether the claim is infringed when the back and forth movements and being driven to pivot is actively facilitated, or the system is merely capable and configured to facilitate such. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).
	Further regarding claim 5, the limitation “the actuator linkage pull bar being arranged to slide along the pair of guide rails to cause the back and forth movements to arise” is recited. There is confusion as to the scope of the cited limitation, and whether the actuator linkage pull bar is merely capable of being moved back and forth or the act of arranging the slide along the pair of guide rails instigates/facilitates the back and forth movement arising.
	Further regarding claim 5, the limitation “the locking tabs including a pair of locking tabs that respectively protrude toward each other from the pair of guide rails” is recited. There is confusion as to the scope of the claim, as introducing a pair of locking tabs included with the locking tabs is uncertain as to whether the pair of locking tabs is part of the locking tabs, or an additional set therewith.
Due to the considerable amount of indefinite matters arisen previously, and such matters convoluting the scope of the claim, claim 5 (alongside dependent claim 6) is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Regarding claim 7, the limitation “a limited range of motion…. a further limited range of motion” are recited. Due to the manner applicant has previously recited ‘the limited range of motion’, it’s unclear whether claim 7’s ‘a limited range of motion’ is the same as claim 1’s ‘a limited range of motion’, or additional therewith; where such confusion is compounded by the limitation “a further limited range of motion”.
Further regarding claim 7, the limitation “to restrain accordingly” is recited. ‘Accordingly’ appears to be a subjective term without further clarification availed in the specification. Notably, the court has previously recognized “the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"”. It’s unclear with the remainder of the claim limitations what the scope of the limitation is intended to convey.
	Further regarding claim 7, the limitation “the means for preventing including a safety latch mechanism, which is connected to the articulating frame and engages with the actuator lifting assembly mechanism to restrain accordingly, and including locking tabs, which are configured and arranged to restrain the actuator lifting assembly mechanism” is recited. Notably, with the manner the limitation is written, it is unclear whether ‘including locking tabs’ is attributed to the means for preventing or of the actuator lifting assembly mechanism.
Due to the considerable amount of indefinite matters arisen previously, and such matters convoluting the scope of the claim, claim 7 is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Regarding claims 9-10, and 14-15, the limitation “the preventing” is recited. It is unclear if the limitation is intended to refer to the effective ‘preventing means’ of claim 8, or is merely narrative, and furthermore is unclear in such context as the claims are written. For at least claim 9, the limitation “the preventing” is construed as “the preventing means” or “the means of preventing” as otherwise the claim sounds as though it is attributed to the nebulous and unbounded scope of merely preventing an arbitrary effective ‘something’.
Regarding claim 10, the limitation “the preventing being effected by restraining the locking tabs to restrain the actuator lifting assembly mechanism” is recited. There is confusion as to what element is restraining which as the claim initially notes the arbitrary preventing is restraining through the locking tabs, and thereafter seemingly through the locking tabs to restrain the actuator lifting assembly mechanism, but claim 8 previously established the preventing is unless and until the actuator lifting assembly drives the articulating frame.
Due to the compounding indefinite matters arisen previously, and such matters convoluting the scope of the claim, claim 10 is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Regarding claim 12, the limitation “a pair of guide rails… the actuator linkage pull bar being equipped with two sets of the guides” is recited. There is confusion as to the scope of the claim, as introducing two sets included with the pair of guide rails is uncertain as to whether the set of guide rails is part of the pair of guide, or an additional set therewith.
Further regarding claim 12, the limitation “the locking tabs including a pair of locking tabs” is recited. There is confusion as to the scope of the claim, as introducing a pair of locking tabs included with the locking tabs is uncertain as to whether the pair of locking tabs is part of the locking tabs, or an additional set therewith.
Due to the compounding indefinite matters arisen previously, and such matters convoluting the scope of the claim, claim 12 is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Regarding claim 15, the limitation “the preventing includes preventing the articulating frame from moving beyond the limited range of motion by restraining the articulating frame accordingly… a safety latch mechanism that is attached to the articulating frame and engages the actuator lifting assembly mechanism to restrain accordingly… the preventing also including preventing the actuator lifting assembly mechanism from moving beyond a further limited range of motion by restraining the actuator lifting assembly mechanism accordingly with locking tabs that restrain accordingly” is recited. ‘Accordingly’ appears to be a subjective term without further clarification availed in the specification. Notably, the court has previously recognized “the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"”. It’s unclear with the remainder of the claim limitations what the scope of the limitation is intended to convey. Furthermore, the use of ‘preventing’ and ‘the preventing’ introduces confusion into the claim due to applicant’s seeming pattern of use of ‘the preventing’ and whether such ‘preventing’ should be treated as merely narrative, additive, or synonymous with ‘the preventing {means}’ or not.
Due to the compounding indefinite matters arisen previously (noted in paragraph 11 of the instant office action), and such matters convoluting the scope of the claim, claim 15 (alongside dependent claim 16) is precluded from further search. Clarity and explanation are respectfully required or otherwise amendment to clarify the amendment.
Claims 6 and 16 are additionally rejected under 35 U.S.C. 112b or pre-AIA  35 U.S.C. 112 second paragraph as being dependent on a rejected antecedent claim (claims 5 and 15).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Turner et al. (U.S. Pub. No. 20070180621); hereafter "Turner".
Regarding claim 1, Turner discloses (FIGS. 1, 4, 7, and 12-13) an apparatus that limits a range of motion of an adjustable lift assembly bedframe (As illustrated in FIGS. 12-13), comprising a plurality of components (as illustrated in FIGS. 12-13) that include: an adjustable bedframe (86/42; FIGS. 1, 4, 7, and 12-13) having a stationary frame (86; FIG. 1) and an articulating frame (42; FIGS. 1, 4, 7, and 12-13), the articulating frame being pivotably movable between an undeployed state (as illustrated in FIG. 1) and a fully deployed state (as illustrated in FIG. 4), the stationary frame remaining stationary as the articulating frame pivots (as illustrated and conveyed between FIGS. 1 and 4); an actuator lifting assembly mechanism (correspondent 700/726/546/510; FIGS. 1, 4, and 12-13) that is arranged to impose forces that drive the articulating frame to pivot (as illustrated in FIG. 12 by arrows); and means (700; FIGS. 12-13) for preventing at least one of the components from moving beyond a limited range of motion as long as two surfaces (between 722 and 664/666; FIG. 12-13) are in engagement with each other unless and until the actuator lifting assembly drives the articulating frame to pivot sufficiently out of the undeployed state to cause the two surfaces to disengage from each other (as illustrated in FIGS. 13), at least one of the surfaces moving in response to forces that drive the articulating frame to pivot (as illustrated in FIG. 13).
Regarding claim 2, Turner discloses (FIGS. 1, 4, 7, and 12-13) the apparatus of claim 1, wherein the at least one of the components is the articulating frame, the means for preventing including a safety latch mechanism (correspondent to 722 and 664/666; FIGS. 12-13) attached to the articulating frame (as illustrated in FIGS. 12-13) and that engages with the actuator lifting assembly mechanism (as illustrated between FIGS. 12 and 13) to effect restriction on the articulating frame against pivoting beyond the limited range of motion (as illustrated between FIGS. 1, 4, and 12-13), the safety latch mechanism having one of the two surfaces (as illustrated in FIG. 12 and 13).
Regarding claim 3, Turner discloses (FIGS. 1, 4, 7, and 12-13) the apparatus of claim 1, wherein the at least one of the components is the actuator lifting assembly mechanism, the preventing means including locking tabs (correspondent to 722; FIG. 12) arranged to restrain the actuator lifting assembly from moving beyond the limited range of motion (As illustrated between FIGS. 12 and 13).
Regarding claim 8, Turner discloses (FIGS. 1, 4, 7, and 12-13) a method that limits a range of motion of an adjustable lift assembly bedframe (As illustrated in FIGS. 12-13), comprising the steps of: pivoting an articulating frame (42; FIGS. 1, 4, 7, and 12-13) of an adjustable bedframe (86/42; FIGS. 1, 4, 7, and 12-13) between an undeployed state (as illustrated in FIG. 1) and a fully deployed state (as illustrated in FIG. 4) and keeping a stationary frame (86; FIG. 1) of the adjustable bedframe stationary as the articulating frame pivots (as illustrated between FIGS. 1 and 4); arranging an actuator lifting assembly mechanism (correspondent 700/726/546/510; FIGS. 1, 4, and 12-13)  in position to impose a force to drive the articulating frame to pivot (as illustrated between FIGS. 1, 4, and 12-13); wherein the articulating frame and the actuator lifting assembly mechanism are components (as illustrated between FIGS. 1, 4, and 12-13); and preventing at least one of the components from moving beyond a limited range of motion as long as two surfaces are in engagement with each other unless and until the actuator lifting assembly mechanism drives the articulating frame to pivot sufficiently out of the undeployed state to cause the two surfaces to disengage from each other (as illustrated and conveyed between FIGS. 12-13), at least one of the surfaces moving in response to forces that drive the articulating frame to pivot (particularly surfaces correspondent 722 and 664/666; FIGS. 12-13).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 9, Turner discloses (FIGS. 1, 4, 7, and 12-13) the method of claim 8, wherein the at least one of the components is the articulating frame, the preventing being effected by engaging a safety latch mechanism (correspondent to 722 and 664/666; FIGS. 12-13) with the actuator lifting assembly mechanism (as illustrated in FIGS. 12-13) to restrict the articulating frame against pivoting beyond the limited range of motion unless and until the actuator lifting assembly mechanism drives the articulating frame to pivot sufficiently out of the undeployed state  (as illustrated between FIGS. 1, 4, and 12-13, particularly the undeployed states of FIGS. 1, deployed state of FIG. 4, and restricting the articulating frame against pivoting the limited range of motion as illustrated between FIGS 12-13), the safety latch mechanism having one of the two surfaces and being attached to the articulating frame (correspondent 722; FIG. 12).
Regarding claim 11, Turner discloses (FIGS. 1, 4, 7, and 12-13) the method of claim 9, further comprising: effecting back and forth movements with an actuator linkage pull bar (714; FIGS. 12-13) of the actuator lifting assembly mechanism, the safety latch mechanism having an end that moves into a channel (720; FIG. 13) of the actuator linkage pull bar to cause engagement of the end with the actuator linkage pull bar to arise (As illustrated in FIG. 13) and that moves out of the channel (As illustrated in FIG. 12) to cause disengagement of the end with the actuator pull bar to arise (as illustrated in FIG. 12); and driving the articulating frame to pivot in response to the back and forth movements of the actuator linkage pull bar (as illustrated in FIGS. 12-13 and with deference to the articulation movements of FIGS 1 and 4).
Regarding claim 13, Turner discloses (FIGS. 1, 4, 7, and 12-13) the method of claim 11, further comprising: pressing the end of the safety latch mechanism (correspondent to surfaces nearest 722; FIGS. 12-13) against a peripheral wall of the channel to cause the engagement to arise and thereby restrict the articulating frame from pivoting beyond the limited range of motion (as demonstrated in FIG. 12).
Regarding claim 14, Turner discloses (FIGS. 1, 4, 7, and 12-13) the method of claim 8, wherein the preventing occurs unless and until the actuator lifting assembly mechanism drives the articulating frame to pivot (as illustrated between FIGS. 12 and 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bedding assemblies, general latch assemblies and conventions thereof, latches in bedding for various articulating and actuated portions, and subassemblies of latches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/5/2022